Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed via RCE on 10/31/2022. Claims 1-20 are pending in the application and have been examined. Claims 1, 8 and 15 have been amended. 

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 9/20/2022 has been entered.

Response to Arguments
Applicant’s arguments on 35 U.S.C 102/103:
Applicant’s arguments, see pages 6-8, filed on 9/20/2022, with respect to the rejection(s) of claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Peng et al. Publication No. US 2022/0078114 A1 and Arisoylu et al. Publication No. US 2016/0261497 A1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg Publication No. US 2009/0122724 A1 (Rosenberg hereinafter) in view of Peng et al. Publication No. US 2022/0078114 A1 (Peng hereinafter) and Arisoylu et al. Publication No. US 2016/0261497 A1 (Arisoylu hereinafter).

Regarding claim 1,
Rosenberg teaches a non-transitory computer-readable medium having instructions stored thereon for programming a node in a Multiprotocol Label Switching (MPLS) network (Para 0016 and Fig. 1 - Router 29 may be a router of an MPLS VPN network) to perform steps of:
determining a plurality of services supported at the node; and transmitting the advertisement to other nodes in the network with […] the plurality of services supported at the node (Para 0016 - Routers 29 implement one or more routing protocols to exchange service availability information. For example, border router 29a may determine the available services and send an advertise message to the other nodes to exchange  available network services). 
Rosenberg does not explicitly disclose
determining a bitmap to represent the plurality of services supported at the node, wherein the bitmap includes a starting service having an MPLS label and each subsequent bit representing the MPLS label of another service of the plurality of services and with each bit in the bitmap set based on the plurality of services supported at the node and such that each MPLS label of the plurality of services is represented by a single bit in an advertisement.  
transmitting an advertisement to other nodes in the network with the bitmap based on the plurality of services supported at the node. 
Peng teaches:
determining a bitmap to represent the plurality of services supported at the node (Para 0060 – The identifier of a service may include a flag or a color, the node that the traffic flow passes through may provide a plurality of services, wherein the flag or color may implement indication through bitmask resetting), wherein the bitmap includes a starting service having an MPLS label and each subsequent bit representing the MPLS label of another service of the plurality of services and with each bit in the bitmap set based on the plurality of services supported at the node, each MPLS label of the plurality of services is […] in an advertisement (Para 0021 – when the second packet is the MPLS packet, the second packet includes an MPLS label stack; and Para 0060 – the node that the traffic flow passes through may provide a plurality of services. In this case, the indication identifier may carry a flag to indicate a combination of provided services. For example, when the indication identifier with flag=10000, it is considered that the node provides the SFC service; when the indication identifier with flag=11000, it is considered that the node provides the SFC service and the DetNet service; and when the indication identifier with flag=01100, it is considered that the node provides the SFC service, the DetNet service, and the PBT service).
transmitting the advertisement to other nodes in the network with the bitmap based on the plurality of services supported at the node (Para 0137-0138 – the network device encapsulates, into the first packet, an MPLS protocol label stack corresponding to the traffic flow, to obtain a second packet, where the label stack includes the indication identifier of the traffic flow, and an indication identifier of the traffic flow is used to indicate the service provided for the traffic flow, and after that the network device sends the second packet, wherein the second packet includes the bit mask information indicating a plurality of services that are supported by the network device as stated at Para. 0060 above). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Peng. The motivation for doing so is to improve processing performance of the traffic flow (Peng, Para 0004).
Arisoylu teaches:
each of the plurality of services is represented by a single bit in an advertisement (Para 0008 – each Service Chaining (SC) map can be implemented as a bit map, wherein each bit in the SC map corresponds to a predetermined service. In such an embodiment, a bit having a first predetermined value (e.g., 1) may indicate that the corresponding service is to be applied, while a bit having a second predetermined value (e.g., 0) may indicate that the corresponding service is not to be applied – Para 0112 -Examples of network services include: 1) an Ethernet LAN emulation service (an Ethernet-based multipoint service similar to an Internet Engineering Task Force (IETF) Multiprotocol Label Switching (MPLS) or Ethernet VPN (EVPN) service) in which external systems are interconnected across the network by a LAN environment over the underlay network (e.g., an NVE provides separate L2 VNIs (virtual switching instances) for different such virtual networks, and L3 (e.g., IP/MPLS) tunneling encapsulation across the underlay network); and 2) a virtualized IP forwarding service (similar to IETF IP VPN (e.g., Border Gateway Protocol (BGP)/MPLS IPVPN) from a service definition perspective) in which external systems are interconnected across the network by an L3 environment over the underlay network (e.g., an NVE provides separate L3 VNIs (forwarding and routing instances) for different such virtual networks, and L3 (e.g., IP/MPLS) tunneling encapsulation across the underlay network ). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg and Peng to include the teachings of Arisoylu. The motivation for doing so is to reduce the overhead of data communication in the network.

Regarding claim 8,
Rosenberg teaches a node in a Multiprotocol Label Switching (MPLS) network (Para 0016 and Fig. 1 - Router 29 may be a router of an MPLS VPN network) comprising:
a plurality of ports and a switching fabric between the plurality of ports (Para 0017 and Fig. 5 – the router 29 includes a routing engine/switch fabric 304 connected to a plurality of ports 302)
a controller (Para 0017 and Fig. 5 – the router 29 includes a routing processor 310) configured to:
determine a plurality of services supported at the node; and cause transmission of an advertisement to other nodes in the network with […] the plurality of services supported at the node (Para 0016 - Routers 29 implement one or more routing protocols to exchange service availability information. For example, border router 29a may determine the available services and send an advertise message to the other nodes to exchange  available network services). 
Rosenberg does not explicitly disclose
determine a bitmap to represent the plurality of services supported at the node, wherein the bitmap includes a starting service having an MPLS label and each subsequent bit representing the MPLS label of another service of the plurality of services and with each bit in the bitmap set based on the plurality of services supported at the node and such that each MPLS label of the plurality of services is represented by a single bit in an advertisement. 
cause transmission of an advertisement to other nodes in the network with the bitmap based on the plurality of services supported at the node. 
Peng teaches:
determine a bitmap to represent the plurality of services supported at the node (Para 0060 – The identifier of a service may include a flag or a color, the node that the traffic flow passes through may provide a plurality of services, wherein the flag or color may implement indication through bitmask resetting), wherein the bitmap includes a starting service having an MPLS label and each subsequent bit representing the MPLS label of another service of the plurality of services and with each bit in the bitmap set based on the plurality of services supported at the node and such that each MPLS label of the plurality of services is […] in an advertisement (Para 0021 – when the second packet is the MPLS packet, the second packet includes an MPLS label stack; and Para 0060 – the node that the traffic flow passes through may provide a plurality of services. In this case, the indication identifier may carry a flag to indicate a combination of provided services. For example, when the indication identifier with flag=10000, it is considered that the node provides the SFC service; when the indication identifier with flag=11000, it is considered that the node provides the SFC service and the DetNet service; and when the indication identifier with flag=01100, it is considered that the node provides the SFC service, the DetNet service, and the PBT service). 
cause transmission of an advertisement to other nodes in the network with the bitmap based on the plurality of services supported at the node (Para 0137-0138 – the network device encapsulates, into the first packet, an MPLS protocol label stack corresponding to the traffic flow, to obtain a second packet, where the label stack includes the indication identifier of the traffic flow, and an indication identifier of the traffic flow is used to indicate the service provided for the traffic flow, and after that the network device sends the second packet, wherein the second packet includes the bit mask information indicating a plurality of services that are supported by the network device as stated at Para. 0060 above). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Peng. The motivation for doing so is to improve processing performance of the traffic flow (Peng, Para 0004).
Arisoylu teaches:
each of the plurality of services is represented by a single bit in an advertisement (Para 0008 – each Service Chaining (SC) map can be implemented as a bit map, wherein each bit in the SC map corresponds to a predetermined service. In such an embodiment, a bit having a first predetermined value (e.g., 1) may indicate that the corresponding service is to be applied, while a bit having a second predetermined value (e.g., 0) may indicate that the corresponding service is not to be applied – Para 0112 -Examples of network services include: 1) an Ethernet LAN emulation service (an Ethernet-based multipoint service similar to an Internet Engineering Task Force (IETF) Multiprotocol Label Switching (MPLS) or Ethernet VPN (EVPN) service) in which external systems are interconnected across the network by a LAN environment over the underlay network (e.g., an NVE provides separate L2 VNIs (virtual switching instances) for different such virtual networks, and L3 (e.g., IP/MPLS) tunneling encapsulation across the underlay network); and 2) a virtualized IP forwarding service (similar to IETF IP VPN (e.g., Border Gateway Protocol (BGP)/MPLS IPVPN) from a service definition perspective) in which external systems are interconnected across the network by an L3 environment over the underlay network (e.g., an NVE provides separate L3 VNIs (forwarding and routing instances) for different such virtual networks, and L3 (e.g., IP/MPLS) tunneling encapsulation across the underlay network ). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg and Peng to include the teachings of Arisoylu. The motivation for doing so is to reduce the overhead of data communication in the network.

Regarding claim 15,
Rosenberg teaches a method performed by a node in a Multiprotocol Label Switching (MPLS) network (Para 0016 and Fig. 1 - Router may be a router of an MPLS VPN network) comprising:
determining a plurality of services supported at the node; and transmitting an advertisement to other nodes in the network with […] the plurality of services supported at the node (Para 0016 - Routers 29 implement one or more routing protocols to exchange service availability information. For example, border router 29a may determine the available services and send an advertise message to the other nodes to exchange  available network services). 
Rosenberg does not explicitly disclose
determining a bitmap to represent the plurality of services supported at the node, wherein the bitmap includes a starting service having an MPLS label and each subsequent bit representing the MPLS label of another service of the plurality of services and with each bit in the bitmap set based on the plurality of services supported at the node and such that each MPLS label of the plurality of services is represented by a single bit in an advertisement. 
transmitting an advertisement to other nodes in the network with the bitmap based on the plurality of services supported at the node. 
Peng teaches:
determining a bitmap to represent the plurality of services supported at the node (Para 0060 – The identifier of a service may include a flag or a color, the node that the traffic flow passes through may provide a plurality of services, wherein the flag or color may implement indication through bitmask resetting), wherein the bitmap includes a starting service having an MPLS label and each subsequent bit representing the MPLS label of another service of the plurality of services and with each bit in the bitmap set based on the plurality of services supported at the node and such that each MPLS label of the plurality of services is […] bit in an advertisement (Para 0021 – when the second packet is the MPLS packet, the second packet includes an MPLS label stack; and Para 0060 – the node that the traffic flow passes through may provide a plurality of services. In this case, the indication identifier may carry a flag to indicate a combination of provided services. For example, when the indication identifier with flag=10000, it is considered that the node provides the SFC service; when the indication identifier with flag=11000, it is considered that the node provides the SFC service and the DetNet service; and when the indication identifier with flag=01100, it is considered that the node provides the SFC service, the DetNet service, and the PBT service). 
transmitting an advertisement to other nodes in the network with the bitmap based on the plurality of services supported at the node (Para 0137-0138 – the network device encapsulates, into the first packet, an MPLS protocol label stack corresponding to the traffic flow, to obtain a second packet, where the label stack includes the indication identifier of the traffic flow, and an indication identifier of the traffic flow is used to indicate the service provided for the traffic flow, and after that the network device sends the second packet, wherein the second packet includes the bit mask information indicating a plurality of services that are supported by the network device as stated at Para. 0060 above). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Peng. The motivation for doing so is to improve processing performance of the traffic flow (Peng, Para 0004).
Arisoylu teaches:
each of the plurality of services is represented by a single bit in an advertisement (Para 0008 – each Service Chaining (SC) map can be implemented as a bit map, wherein each bit in the SC map corresponds to a predetermined service. In such an embodiment, a bit having a first predetermined value (e.g., 1) may indicate that the corresponding service is to be applied, while a bit having a second predetermined value (e.g., 0) may indicate that the corresponding service is not to be applied – Para 0112 -Examples of network services include: 1) an Ethernet LAN emulation service (an Ethernet-based multipoint service similar to an Internet Engineering Task Force (IETF) Multiprotocol Label Switching (MPLS) or Ethernet VPN (EVPN) service) in which external systems are interconnected across the network by a LAN environment over the underlay network (e.g., an NVE provides separate L2 VNIs (virtual switching instances) for different such virtual networks, and L3 (e.g., IP/MPLS) tunneling encapsulation across the underlay network); and 2) a virtualized IP forwarding service (similar to IETF IP VPN (e.g., Border Gateway Protocol (BGP)/MPLS IPVPN) from a service definition perspective) in which external systems are interconnected across the network by an L3 environment over the underlay network (e.g., an NVE provides separate L3 VNIs (forwarding and routing instances) for different such virtual networks, and L3 (e.g., IP/MPLS) tunneling encapsulation across the underlay network ). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg and Peng to include the teachings of Arisoylu. The motivation for doing so is to reduce the overhead of data communication in the network.


Claims 2, 4-6, 9, 11-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Peng and Arisoylu, and further in view of Duncan et al. Publication No. US 2018/0324090 A1 (Duncan hereinafter).

Regarding claim 2, the non-transitory computer-readable medium of claim 1,
Rosenberg does not explicitly disclose
wherein the steps further include transmitting a packet associated with a service of the plurality of services with an MPLS label stack including one or more transport labels for a destination of the packet, a service label identifying the service, and a source label identifying a source Internet Protocol (IP) address of the packet. 
Duncan teaches:
wherein the steps further include transmitting a packet associated with a service of the plurality of services with an MPLS label stack including one or more transport labels for a destination of the packet, a service label identifying the service, and a source label identifying a source Internet Protocol (IP) address of the packet (Para 0004 - Segment Routing can be directly applied to Multiprotocol Label Switching (MPLS) with no change in the forwarding plane.  A segment is encoded as a MPLS label. An ordered list of segments is encoded as a stack of labels; and Para 0074 and Fig. 8 – FIG. 8 illustrates an MPLS label stack in a transmitted MPLS packet, which includes a “B-DA” label for a destination of the packet, a “B-SA” for a source Internet Protocol (IP) address of the packet and a “PWE lab” label for identifying a particular service). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Duncan. The motivation for doing so is to avoid signaling and provide optimization for segment routing.

Regarding claim 4, the non-transitory computer-readable medium of claim 1,
Rosenberg does not explicitly disclose
wherein the steps further include transmitting a packet associated with a service of the plurality of services with an MPLS label stack including one or more transport labels for a destination of the packet, a service label identifying the service, and a source label identifying a source Internet Protocol (IP) address of the packet. 
Duncan teaches:
wherein the steps further include transmitting a packet associated with a service of the plurality of services with an MPLS label stack including one or more transport labels for a destination of the packet, and a service label identifying the service (Para 0004 - Segment Routing can be directly applied to Multiprotocol Label Switching (MPLS) with no change in the forwarding plane. A segment is encoded as a MPLS label. An ordered list of segments is encoded as a stack of labels; and Para 0074 and Fig. 8 – FIG. 8 illustrates an MPLS label stack in a transmitted MPLS packet, which includes a “B-DA” label for a destination of the packet and a “PWE lab” label for identifying a particular service). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Duncan. The motivation for doing so is to avoid signaling and provide optimization for segment routing.

Regarding claim 5, the non-transitory computer-readable medium of claim 1,
Rosenberg does not explicitly disclose
wherein the MPLS network utilizes Label Switched Paths (LSPs) to carry the plurality of services. 
Duncan teaches:
wherein the MPLS network utilizes Label Switched Paths (LSPs) to carry the plurality of services (Para 0086 and Fig. 12 – Referring to FIG. 12, a network diagram illustrates a network 500 utilizing Segment Routing with nodes A, B, C, D, P, Q, R, V. Unicast Segment Routing-MPLS (SR-MPLS) relies on per-destination domain-wide SID 502, flooded via IGP. Each node (A-D, P-Q & V) locally installs a label in data plane based on conventional "shortest path" computation. Traffic toward node Z follows Label Switched Paths (LSPs) based on the SID 502 advertised by the node Z). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Duncan. The motivation for doing so is to avoid signaling and provide optimization for segment routing.

Regarding claim 6, the non-transitory computer-readable medium of claim 1,
Rosenberg does not explicitly disclose
wherein the plurality of services include one of an Ethernet Local Area Network (ELAN), an Ethernet Tree (ETREE), and an Ethernet Private Line (ELINE). 
Duncan teaches:
wherein the plurality of services include one of an Ethernet Local Area Network (ELAN), an Ethernet Tree (ETREE), and an Ethernet Private Line (ELINE) (Para 0072 – using unicast SR to provide a comprehensive solution to the MEF service set for Ethernet clients: ELINE using SR, ELAN and ETREE with this compatible multicast model). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Duncan. The motivation for doing so is to avoid signaling and provide optimization for segment routing.

Regarding claim 9, 
Claim 9 is analyzed and interpreted as a node of claim 2.

Regarding claim 11, 
Claim 11 is analyzed and interpreted as a node of claim 4.

Regarding claim 12, 
Claim 12 is analyzed and interpreted as a node of claim 5.

Regarding claim 13, 
Claim 13 is analyzed and interpreted as a node of claim 6.

Regarding claim 16, 
Claim 16 is analyzed and interpreted as a method of claim 2.

Regarding claim 18, 
Claim 18 is analyzed and interpreted as a method of claim 4.

Regarding claim 19, 
Claim 19 is analyzed and interpreted as a method of claim 5.

Regarding claim 20, 
Claim 20 is analyzed and interpreted as a method of claim 6.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Peng, Arisoylu and Duncan, and further in view of Pati et al. Publication No. US 2012/0177054 A1 (Pati hereinafter).

Regarding claim 3, the non-transitory computer-readable medium of claim 2,
Rosenberg does not explicitly disclose
wherein the source label is an anycast IP address for a Multi Home site. 
Pati teaches:
wherein the source label is an anycast IP address for a Multi Home site (Para 0027-0028 and Fig. 1A-C – as stating at fig. 1A-C, edge routers 122 and 124 are multi-homed to a particular customer edge device 112, so the source label of a packet from the multi-home site is an anycast IP address of router 122 or 124). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Pati. The motivation for doing so is to determine that only one provider edge router in the redundancy group receives and forwards the particular data to the external device.

Regarding claim 10, 
Claim 10 is analyzed and interpreted as a node of claim 3.

Regarding claim 17, 
Claim 17 is analyzed and interpreted as a method of claim 3.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Peng and Arisoylu, and further in view of Negi et al. Publication No. US 2020/0153732 A1 (Negi hereinafter).

Regarding claim 7, the non-transitory computer-readable medium of claim 1,
Rosenberg does not explicitly disclose
wherein the plurality of services include a Layer 3 Virtual Private Network (L3VPN). 
Negi teaches:
wherein the plurality of services include a Layer 3 Virtual Private Network (L3VPN) (Para 0005 – Segment Routing (SR) may be performed by using extensions to Intermediate System-to-Intermediate System (IS-IS) and Open Shortest Path First (OSPF) protocols. SR can operate with the MPLS data plane or an IPv6 data plane, and Segment Routing integrates with multiple service capabilities of the MPLS, including Layer 3 virtual private network L3VPN). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Negi. The motivation for doing so is to support Segment Routing for IPv6 forwarding plane (SRv6) by using path computation element communication protocol.

Regarding claim 14, 
Claim 14 is analyzed and interpreted as a node of claim 7.

- 29 -DOCS 123144-014UT1/2670836.1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445